Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 1 of 11 Page ID #:30517



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11      U.S. WHOLESALE OUTLET &                  Case No.: CV 18-1077 CBM (Ex)
         DISTRIBUTION, INC. et al,
 12
               Plaintiffs,                        ORDER RE: COURT’S FINDINGS
 13                                               OF FACT AND CONCLUSIONS OF
        vs.                                       LAW
 14
         LIVING ESSENTIALS, et al,
 15
               Defendants.
 16
 17
 18
              This Order constitutes findings of fact and conclusions of law pursuant to
 19
        Fed. R. Civ. P. 52(a).
 20
                                      FINDINGS OF FACT
 21
              1.     The seven Plaintiffs are wholesale businesses that sell, among other
 22
        merchandise, 5-hour ENERGY® in California. (Jury Instructions (ECF No. 498)1
 23
        (“Inst.”) No. 3, ¶ 1; Amended Pretrial Conference Order (ECF No. 386) (“Am.
 24
        PTCO”) at ¶ 5.1.)
 25
              2.     Defendants Living Essentials, LLC and Innovation Ventures, LLC are
 26
        Michigan limited-liability companies with their principal place of business in
 27
 28

                                                  1
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 2 of 11 Page ID #:30518



 1      Oakland County, Michigan. (Answer to Second Amended Complaint (ECF No.
 2      39) (“Answer”) ¶ 27.)
 3            3.      Living Essentials, LLC is the manufacturer and distributor of 5-hour
 4      ENERGY®, and Innovation Ventures, LLC is its corporate parent. Both
 5      companies are referred to together as “Living Essentials.” (Inst. No. 3, ¶ 2; Am.
 6      PTCO at ¶ 5.2.)
 7            4.      Living Essentials has manufactured and sold 5-hour ENERGY®
 8      since 2004.
 9            5.      Living Essentials manufactures all bottles of 5-hour ENERGY® in
 10     Wabash, Indiana, and then sells and distributes them around the country, including
 11     California.
 12           10.     Living Essentials uses an independent broker to sell 5-hour ENERGY
 13     to Costco Wholesale Corporation. At different times during the relevant period,
 14     those brokers were Level One Marketing, Advantage Sales & Marketing, and
 15     Innovative Club Partners. (Inst. No. 3, ¶ 6; Am. PTCO at ¶ 5.6.)
 16           #*.     Living Essential also uses independent broker, Paramount Sales
 17     Group, to sell 5-hour Energy to Plaintiffs and other wholesalers in California.
 18           11.     Costco operates two types of stores, the “regular” Costco stores,
 19     which cater to consumers, and a separate type called the Costco Business Centers,
 20     which cater primarily—but not exclusively—to small businesses. (Inst. No. 3, ¶ 7;
 21     Am. PTCO at ¶ 5.7.)
 22           12.     From 2012 to December 2015 there were four Costco Business
 23     Centers in California (Commerce, San Diego, Hawthorne, and Hayward). In
 24     December 2015, the Westminster Costco Business Center was opened. In August
 25     2017, Burbank and South San Francisco Costco Business Centers were opened.
 26     (Inst. No. 3, ¶ 8; Am. PTCO at ¶ 5.8.)
 27           13.     There was at least one Costco Business Center in close proximity to
 28     each of the Plaintiffs or their customers. (Ex. 364-3 3 (maps showing locations of

                                                   2
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 3 of 11 Page ID #:30519



 1      Plaintiffs’ businesses and Costco Business Centers) & 10/15 Tr. 20:24-21:11; see
 2      also 10/3 Tr. 122:12-17 (Mansour); 10/4 Tr. 35:4-25 (Amini); 10/4 Tr. 96:5-97:15
 3      (Rashid); 10/4 Tr. 131:10-132:4 (Kohanim); 10/7 Tr. 157:12-19 (Ali); 10/7 Tr.
 4      178:4-12, 259:17-260:3, 263:15-18 (Wahidi); 10/10 Tr. 220:15-221:16, 225:1-21
 5      (Krishan); 10/10 Tr. 238:25-239:2 (Pae); 10/15 Tr. 69:17-70:6 (Paulus).)
 6            14.    Living Essentials’ “list price” to Plaintiffs was $1.45 per bottle for
 7      regular strength and $1.60 per bottle for extra-strength 5-hour ENERGY® from
 8      January 2012 through January 2019. (Answer ¶ 41; Response to RFA (ECF No.
 9      179-1) No. 7; Exs. 872-878.)
 10           15.    Living Essentials’ “list price” to Costco was $1.35 per bottle for
 11     regular strength and $1.50 per bottle for extra-strength 5-hour ENERGY® from
 12     January 2012 through January 2019. (Answer ¶ 41; Response to RFA (ECF No.
 13     179-1) No. 8; Ex. 879.)
 14           16.    On January 14, 2019, Living Essentials increased its “list price” to
 15     Plaintiffs and Costco by $.05 per bottle. (Exs. 872-879.)
 16           18.    Living Essentials sold 5-hour ENERGY® drinks in bottles of like
 17     grade and quantity. (Proposed PTCO at 5 (“Defendants do not dispute that 5-hour
 18     ENERGY® are sold in bottles of like grade and quantity.”); Order re Motions for
 19     Summary Judgment (ECF No. 289) at 4; Answer ¶ 30.)
 20                                 CONCLUSIONS OF LAW
 21     I.    Robinson-Patman Act
 22           315. Under the Clayton Act as amended by the Robinson-Patman Act
 23     (“RPA”), 15 U.S.C. §13(d): “Payment for services or facilities for processing or
 24     sale. It shall be unlawful for any person engaged in commerce to pay or contract
 25     for the payment of anything of value to or for the benefit of a customer of such
 26     person in the course of such commerce as compensation or in consideration for
 27     any services or facilities furnished by or through such customer in connection with
 28     the processing, handling, sale, or offering for sale of any products or commodities

                                                   3
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 4 of 11 Page ID #:30520



 1      manufactured, sold, or offered for sale by such person, unless such payment or
 2      consideration is available on proportionally equal terms to all other customers
 3      competing in the distribution of such products or commodities.”
 4            316. In order to prevail on a Section 2(d) claim, a plaintiff must prove: (1)
 5      sales made in interstate commerce; (2) sales of commodities of like grade and
 6      quality; (3) actual competition between the alleged favored and disfavored
 7      purchaser for the same customers and the same dollars; (4) that the seller paid the
 8      alleged favored purchaser for services or facilities (promotional allowances) to be
 9      used primarily to promote the resale of the product that were not available on
 10     proportionately equal terms and which also requires the purchasers to be operating
 11     at the same functional levels in the supply chain; and (5) damages which, in a
 12     private plaintiff antitrust case such as this, each plaintiff must prove antitrust
 13     injury, which means the type of injury the antitrust laws were designed to prevent,
 14     which was a material cause of each plaintiff’s injury. 15 U.S.C. § 13(d); Volvo
 15     Trucks N. Am., Inc. v. Reeder-Simco GMC, Inc., 546 U.S. 164 (2006); Woodman’s
 16     Food Market, Inc. v. Clorox Co., 833 F.3d 743 (7th Cir. 2016); Feesers, Inc. v.
 17     Michael Foods, Inc., 591 F.3d 191 (3d Cir. 2010); England v. Chrysler Corp., 493
 18     F.2d 269, 271-72 (9th Cir. 1974).
 19           318. The RPA protects competition between specific firms competing for
 20     the same retail customers for the same product. Volvo, 546 U.S. at 177-79; see
 21     also M.C. Mfg. Co. v. Tex. Foundries, Inc., 517 F.2d 1059, 1068 n.20 (5th Cir.
 22     1975) (“Competition is determined by careful analysis of each party’s customers.
 23     Only if they are each directly after the same dollar are they competing.”)
 24           319. One of the foundational analyses in antitrust is the definition of a
 25     market, which is based in part on analysis of cross-elasticity of demand between
 26     various firms that might potentially compete. United States v. E.I. du Pont de
 27     Nemours & Co., 351 U.S. 377, 400 (1956) (cross-elasticity of demand is indicated
 28     by “responsiveness of the sales of one product to price changes of the other”);

                                                    4
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 5 of 11 Page ID #:30521



 1      Eastman Kodak Co. v. Image Tech., 504 U.S. 451, 469 (1992) (analysis of
 2      competition based on “cross-elasticity of demand,” meaning “extent to which
 3      consumers will change their consumption of one product in response to a price
 4      change in another”). “[W]hen demand for the commodity of one producer shows
 5      no relation to the price for the commodity of another producer, it supports the
 6      claim that the two commodities are not in the same relevant market.” Forsyth v.
 7      Humana, 114 F.3d 1467, 1477 (9th Cir. 1997), overruled on other grounds, 693
 8      F.3d 896, 927 (9th Cir. 2012).
 9            320. [T]he disfavored purchaser and the favored purchaser must be in the
 10     same geographic market.” Lewis v. Philip Morris Inc., 355 F.3d 515, 521 (6th Cir.
 11     2004); accord Tri-Valley Packing Ass’n v. FTC, 329 F.2d 694, 708-09 (9th Cir.
 12     1964).
 13           323. A proper analysis of the existence of competition involves a
 14     systematic study of sales and pricing – a determination of consumer price
 15     sensitivity and demand substitution - to show actual linkage between the two firms
 16     in terms of whether they are competing for the same dollar. Volvo, supra at 179-
 17     81; Hasbrouck v. Texaco, Inc., 842 F.2d 1034, 1041 (9th Cir. 1987).
 18           A.     Implicit Findings by the Jury
 19           324. To state a claim, Plaintiffs have the burden to prove that Plaintiffs
 20     competed with Costco. Whether Plaintiffs and Costco are competing with each
 21     other is an overlapping factual determination for both the claims under 15 U.S.C.
 22     §13(a) and 13(d) (the Section 2(a) and 2(d) claims) of the RPA. Volvo Trucks
 23     N.Am., Inc., v. Reeder-Simco GMC, Inc., 546 U.S. 164 (2006); England v.
 24     Chrysler Corp., 493 F.2d 269, 271-72 (9th Cir. 1974); Tri-Valley Packing Ass’n v.
 25     F.T.C., 329 F.2d 694, 707 (9th Cir. 1964).
 26           325. The dominant issue addressed in one form or another by almost every
 27     witness was the issue of whether Plaintiffs compete with Costco.
 28

                                                     5
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 6 of 11 Page ID #:30522



 1            326. The Jury’s rejection of liability in Question 1 of the Verdict on the
 2      2(a) claim implicitly rejected Plaintiffs’ theory that Plaintiffs and Costco are
 3      competing with each other. In cases where legal claims are tried by a jury,
 4      equitable claims are tried by a judge, and the claims are based on the same facts,
 5      the “Seventh Amendment requires the Court to follow the jury’s implicit or
 6      explicit factual determinations” in deciding the equitable claims. Los Angeles
 7      Police League v. Gates, 995 F.2d 1469, 1473 (9th Cir. 1993).
 8            327. Therefore, this Court will follow the jury’s implicit finding of a lack
 9      of competition and hold that Plaintiffs did not prove, as they must, that they were
 10     in competition with Costco.
 11           328. This Court has also twice denied Plaintiffs’ motion for judgment as a
 12     matter of law [ECF No. 550 at 144:7-14 and ECF No. 589 (Minutes of Telephone
 13     Status Conference)] and denied Plaintiffs’ motion for a new trial on the Section
 14     2(a) claims. [ECF No. 589 (Minutes of Telephone Status Conference)] Since
 15     liability was not established, Plaintiffs are not entitled to any relief, whether legal
 16     or equitable, under Section 2(a).
 17           B.     The Court’s Independent Review of the Evidence on the Question
 18                  of Competition Results in a Finding that Plaintiffs Have Not
 19                  Proven the Existence of Competition and Defendants Have
 20                  Proven the Lack of Competition
 21           350. This Court finds that Defendants proved that Plaintiffs and
 22     Costco were not in competition with each other.
 23           C.     Plaintiffs Did Not Prove Antitrust Injury
 24           352. “Absent actual competition with a favored dealer ...[Plaintiffs] cannot
 25     establish the competitive injury required under the” RPA. See Volvo, 546 U.S. at
 26     177. Having concluded that Plaintiffs have not proven they competed with
 27     Defendants, it follows that Plaintiffs likewise cannot prove an antitrust injury.
 28

                                                    6
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 7 of 11 Page ID #:30523



 1            D.     Plaintiffs and Costco Do Not Operate on the Same Functional
 2                   Level
 3            367. In order to prevail, Plaintiffs must show that promotional allowances
 4      are not available on proportionally equal terms to competing customers. 15 U.S.C.
 5      §13(d). The trial record shows that Defendants made promotional allowances
 6      available on proportionally equal terms here. The evidence was unrebutted at trial
 7      that Defendants treated participants within the relevant distribution channels (the
 8      C-Store channel on the one hand and the Club channel on the other) the same,
 9      offering the same pricing, discounts, and promotions within each channel.
 10           368. If Plaintiffs and Costco occupy different places in the channels of
 11     distribution, they do not operate at the same functional level. If they do not operate
 12     at the same functional level, Plaintiffs cannot prevail on their claim. Plaintiffs must
 13     show that they and Costco “are operating solely on a particular functional level
 14     such as wholesaler or retailing.” Tri-Valley, supra, at 708 (bold added)
 15     (competitors at issue were both wholesalers).
 16           369. The evidence showed that Plaintiffs and Costco do not occupy the
 17     same functional level. Unlike Costco, Plaintiffs are not retailers. Plaintiffs are
 18     wholesalers that resell to convenience stores, jobbers, and other wholesalers,
 19     rather than to the ultimate consumer. On the other hand, the vast majority of
 20     Costco’s sales were made to ultimate consumers. Because Plaintiffs and Costco
 21     are on different functional levels, Plaintiffs have not met the requirements under
 22     §2(d). See also, Bryant Corp., 1994 WL 745159 at *5 granting summary judgment
 23     to defendant on RPA claim, in part, because the plaintiff “failed to show that . . . an
 24     Oregon retail dealer selling to consumers, and . . .a Washington wholesale
 25     distributor selling to retail dealers, were in actual, functional competition with one
 26     another as required to establish price discrimination under the Robinson-Patman
 27     Act.”).
 28

                                                    7
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 8 of 11 Page ID #:30524



 1      II.   California Unfair Competition Law (“UCL”) Cal. Bus. & Prof. Code §
 2      17200 and §17205
 3            382. In order to succeed on a UCL claim, Plaintiffs must prove “unfair
 4      competition,” which “shall mean and include any unlawful, unfair or fraudulent
 5      business act or practice and unfair, deceptive, untrue or misleading advertising and
 6      any act prohibited by Chapter 1 (commencing with Section 17500) of Part 3 of
 7      Division 7 of the Business and Professions Code.” Cal. Bus. & Prof. Code §
 8      17200.
 9            383. “An action for unfair trade practices under [Cal. Bus. & Prof. Code] §
 10     17200, arises when a business practice offends an established public policy or
 11     when the practice is immoral, unethical, oppressive, unscrupulous, or substantially
 12     injurious to consumers.” Wolfe v. State Farm Fire & Casualty Ins. Co., 46 Cal.
 13     App. 4th 554, 562 (Cal. App. 1996).
 14           386. Plaintiffs have long maintained that the conduct underlying their UCL
 15     claim is the same conduct that underlies their RPA claims. Since the jury already
 16     returned a verdict against Plaintiffs as to their Section 2(a) claim, and Plaintiffs
 17     similarly failed to establish liability on their Section 2(d) claim, they are therefore
 18     not entitled to any relief on their UCL claim. The law is clear that where the same
 19     underlying conduct is alleged to underlie a UCL claim and an RPA claim, the
 20     claims will rise and fall together. See Consumer Def. Group v. Rental Hous. Indus
 21     Members, 137 Cal. App. 4th 1185, 1220 (2006) (dismissing UCL claim where
 22     predicate claims were dismissed); LiveUniverse, 304 Fed. App’x. at 557–58
 23     (2008); Chavez, Cal. App. 4th at 375.
 24           389. The Court therefore concludes that, because Plaintiffs’ unfair
 25     competition claim under the UCL is predicated on the same conduct that underlies
 26     Plaintiffs’ price discrimination claims under the RPA, Plaintiffs’ UCL claim fails if
 27     their price discrimination claims fail. Petroleum Sales, Inc. v. Valero Ref. Co., 304
 28     F. App’x. 615, 617 (9th Cir. 2008).

                                                    8
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 9 of 11 Page ID #:30525



 1            393. Conduct determined not to violate antitrust laws cannot be considered
 2      unfair under the UCL where the same underlying conduct underlies both claims.
 3      “If the same conduct is alleged to be both an antitrust violation and an ‘unfair’
 4      business act or practice for the same reason—because it unreasonably restrains
 5      competition and harms consumers—the determination that the conduct is not an
 6      unreasonable restraint of trade necessarily implies that the conduct is not ‘unfair’
 7      toward consumers.” Chavez v. Whirlpool Corp., 93 Cal. App. 4th 363, 375 (Cal.
 8      Ct. App. 2001). California courts have noted that permitting a separate inquiry
 9      into conduct that was held not to violate federal antitrust prohibitions but that
 10     presents essentially the same question under the UCL only invites conflict and
 11     uncertainty and could lead to enjoining procompetitive conduct. See id. (citing
 12     Cel-Tech Comms. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 185 (1999)).
 13           394. Plaintiffs argue that a “court’s finding under the ‘unfair’ prong can be
 14     based merely on conduct that ‘violates the policy or spirit of one of th[e]
 15     [antitrust] laws,” and that the Court is therefore free to find Defendants liable
 16     under the UCL even if Defendants are not liable under Plaintiffs’ federal antitrust
 17     claims and therefore are not liable under the UCL’s “unlawful” prong. [Pls’ Reply
 18     Br. in Supp. of Relief Mot. at 9:2–7 (citation omitted).] This is not correct.
 19     “Where … the same conduct is alleged to support both a plaintiff’s federal
 20     antitrust claims and state-law unfair competition claim [under the UCL], a finding
 21     that the conduct is not an antitrust violation precludes a finding of unfair
 22     competition.” LiveUniverse Inc. v MySpace, 304 Fed. App’x. 554, 557–58 (9th
 23     Cir. 2008); see also Chavez, Cal. App. 4th at 375. There, the UCL claim failed
 24     because the federal claim failed where both were predicated on the same
 25     allegations. LiveUniverse, 304 Fed. App’x at 558.
 26           395. The Court further finds that Plaintiffs waived this claim based on the
 27     UCL’s unfairness prong by their previous repeated pronouncements that their UCL
 28     claim asserts the same liability theory as their RPA claim and covers no additional

                                                   9
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 10 of 11 Page ID #:30526



 1      ground. [See Pls.’ Br. in Opp. to Defs.’ Mot. for Sum. J., ECF No. 200, at 25:12–
 2      13; Pls.’ Post-Trial Br., ECF No. 495, at 12:21–13:1 & n. 6; Pls.’ Mot. for Perm.
 3      Injunction, ECF No. 582, at 25:12–13].
 4             396. Moreover, Plaintiffs’ rely on the same factual pattern of conduct to
 5      support their liability claims under the UCL’s unfairness prong as they point to on
 6      their RPA claims. [See Pls’ Mot. for Perm. Injunction, ECF No. 582, at 17:10–22.
 7      III.   Plaintiffs Fail to Establish Entitlement to Any Relief
 8             398. Plaintiffs seek injunctive relief under both Section 2(d) and the UCL.
 9             399. Injunctive relief is an extraordinary remedy that is “never awarded as
 10     of right” but is relief that should be carefully crafted and awarded only when
 11     absolutely necessary. Winter v. NRDC, 555 U.S. 7, 24 (2008).
 12            400. The plaintiff bears “the heavy burden of establishing they are entitled
 13     to injunctive relief.” Blizzard Ent. Inc. v. Ceiling Fan Software, LLC, 28 F. Supp.
 14     3d 1006, 1018 (C.D. Cal. 2013). A plaintiff seeking a mandatory injunction has a
 15     doubly demanding burden because the relief “goes well beyond simply
 16     maintaining the status quo pendente lite [and] is particularly disfavored.” Garcia
 17     v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015). Plaintiffs here seek a
 18     “mandatory injunction,” which is “injunction that orders an affirmative act or
 19     mandates a specified course of conduct.” Black’s Law Dictionary (11th ed. 2019),
 20     “Injunction.” Mandatory injunctions should be avoided “unless the facts and law
 21     clearly favor the moving party.” Id.
 22            403. Although an injunction is an available remedy under the RPA, see
 23     Hasbrouck v. Texaco, Inc., 842 F.2d 1034, 1042 (9th Cir. 1987), injunctive relief
 24     must still be analyzed through the framework of equitable principles governing
 25     equitable relief. See Ingram v. Phillips Petroleum Co., 259 F. Supp. 176, 183
 26     (D.N.M. 1966) (“General equitable principles governing the granting of relief in
 27     other equity cases apply to the so-called trade cases,” including an action for
 28     injunction under the RPA)).

                                                  10
Case 2:18-cv-01077-CBM-E Document 617 Filed 08/05/21 Page 11 of 11 Page ID #:30527



 1            405. Before the Court can grant a permanent injunction, Plaintiffs must
 2      meet their burden to establish four elements: (1) irreparable injury; (2) inadequate
 3      legal remedies; (3) a balance of the hardships that weighs in their favor and
 4      against Defendants; and (4) a public interest that a permanent injunction will not
 5      disserve. Blizzard Entert. Inc. v. Ceiling Fan Software, LLC, 28 F.Supp.3d 1006,
 6      1018 (C.D. Cal. 2013); eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 391
 7      (2006); see also Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156-57
 8      (2010); Perfect 10 v. Google, Inc., 653 F.3d 976, 979 (9th Cir. 2011).
 9            Since Plaintiffs did not prevail on either the Section 2(a) claim, the 2(d)
 10     claim or the § 17200, there is no evidence that would support the issuance of a
 11     permanent injunction.
 12
 13
 14           IT IS SO ORDERED.
 15
 16     DATED: August 5, 2021
 17
 18                                            CONSUELO B. MARSHALL
                                               UNITED STATES DISTRICT JUDGE
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  11
